The plaintiff brought an action against one Calabro, and while the suit was pending secured an order for further attachment which was served upon the defendant. The court reached the conclusion that at the time this order was served, October 2d, the defendant was indebted to Calabro in the sum of $600 *Page 715 
and gave judgment for this amount. The finding cannot be corrected. It states that the defendant on October 2d disclosed to the sheriff who served the order of attachment that he owed Calabro $600 and also found that he made the same statement to the president of the plaintiff corporation on September 30th, the day after the defendant claims to have made his final payment on the contract to Calabro. These findings are not attacked and in connection with the other facts found are sufficient to support the conclusion reached.
   There is no error.